 Case 3:20-cv-01247-MMH-MCR Document 1 Filed 11/02/20 Page 1 of 9 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

BRITTANY BELLINGER,

        Plaintiff,
                                                CASE NO.:
v.

WEKIVA SPRINGS CENTER, LLC,

      Defendant.
__________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, Brittany Bellinger, by and through undersigned counsel, brings this action against

Defendant, Wekiva Springs Center, LLC, and in support of her claims states as follows:

                                  JURISDICTION AND VENUE

        1.      This is an action for violations of the Florida Civil Rights Act of 1992, as amended

(“FCRA”), Fla. Stat. § 760.01 et seq., and the Americans with Disabilities Act of 1990, 42 U.S.C.

§ 12101.

        2.      This court has subject matter jurisdiction under 28 U.S.C. § 1331 and venue is

proper in this district as the Defendant operates its business in this district.

                                              PARTIES

        3.      Plaintiff is a resident of Duval County, Florida.

        4.      Defendant operates a Mental Health Treatment Facility in Jacksonville, in Duval

County, Florida.

                                   GENERAL ALLEGATIONS

        5.      Plaintiff has satisfied all conditions precedent, or they have been waived.
 Case 3:20-cv-01247-MMH-MCR Document 1 Filed 11/02/20 Page 2 of 9 PageID 2




       6.      Plaintiff requested Defendant to provide her with any agreements that her claims

were covered by arbitration and Defendant produced no such agreements.

       7.      Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

       8.      At all times material hereto, Defendant employed fifteen (15) or more employees.

Thus, Defendant is an “employer” within the meaning of the FCRA, Fla. Stat. § 760.02(7).

       9.      Plaintiff suffers from a disability that qualifies as a handicap under the FCRA, and

as such, is a member of a protected class under the FCRA.

                                                FACTS

       10.     Plaintiff began working for Defendant on August 2017 as a Mental Health

Technician, and she worked in this capacity until April 25, 2019.

       11.     During Plaintiff’s employment with Defendant, Plaintiff suffered from a physical

or mental condition that substantially limited her ability to perform one or more major life

activities. Plaintiff had a record of such condition, and/or was regarded by Defendant as having a

condition that substantially limited her ability to perform one or more major life activities.

       12.     On January 27, 2019, Plaintiff discovered she was pregnant. In March 27, 2019,

Plaintiff was diagnosed as a high-risk pregnancy.

       13.     Plaintiff requested a reasonable accommodation and Defendant approved her

request to be put on light duty restrictions.

       14.     On or about April 25, 2019, Defendant notified Plaintiff that it would no longer

honor her restrictions.

       15.     Also on or about April 25, 2019 Defendant told Plaintiff to apply for unemployment

benefits.
 Case 3:20-cv-01247-MMH-MCR Document 1 Filed 11/02/20 Page 3 of 9 PageID 3




        16.     Plaintiff has not been able to return to work since April 25, 2019 resulting in her

effective discharge.

        17.     At all times material hereto, Plaintiff could perform the essential functions of her

job with Defendant with or without accommodation.

        18.     Thus, Plaintiff was a “qualified individual with a disability” within the meaning of

the ADA.

        19.     Plaintiff’s request for a reasonable accommodation would not have imposed any

undue hardship on Defendant.

        20.     By denying Plaintiff’s request, Defendant unreasonably refused to accommodate

Plaintiff’s condition.

        21.     On or about April 25, 2019, Defendant effectively terminated Plaintiffs

employment.

                                  COUNT I – FCRA VIOLATION
                                 (HANDICAP DISCRIMINATION)

        22.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 21 of this

Complaint, as though fully set forth herein.

        23.     Plaintiff is a member of a protected class under the FCRA.

        24.     Plaintiff was subjected to disparate treatment on the basis of her handicap,

disability, and/or perceived handicap/disability.

        25.     Defendant’s actions were willful and done with malice.

        26.     Plaintiff was injured due to Defendant’s violations of the FCRA, for which

Plaintiff is entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:

                a)       A trial on all issues so triable;
 Case 3:20-cv-01247-MMH-MCR Document 1 Filed 11/02/20 Page 4 of 9 PageID 4




                b)      That process issue and that the AAA take jurisdiction over the case;

                c)      Compensation for lost wages, benefits, and other remuneration;

                d)      Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                        position, or in the alternative, front pay;

                e)      Any other compensatory damages, including emotional distress, allowable

                        at law;

                f)      Punitive damages;

                g)      Prejudgment interest on all monetary recovery obtained.

                h)      All costs and attorney’s fees incurred in prosecuting these claims; and

                i)      For such further relief as this Court deems just and equitable.

                             COUNT II —FCRA VIOLATION
                      (DENIAL OF REASONABLE ACCOMMODATION)

        25.     Plaintiff realleges and readopts the allegations of Paragraphs 1 through 21 of this

Complaint, as though fully set forth herein.

        26.     Plaintiff has a handicap, or was perceived by Defendant as having a handicap.

        27.     Defendant failed to provide Plaintiff with a reasonable accommodation for her

handicap, and shortly thereafter, terminated her employment.

        28.     Defendant’s actions were willful and done with malice.

        29.     Plaintiff was injured due to Defendant’s violations of the FCRA, for which Plaintiff

is entitled to legal and injunctive relief.

        WHEREFORE Plaintiff demands:

                (a)     A trial on all issues so triable;

                (b)     That process issues and that the AAA take jurisdiction over the case;

                (c)     An injunction restraining continued violation of the law enumerated herein;
 Case 3:20-cv-01247-MMH-MCR Document 1 Filed 11/02/20 Page 5 of 9 PageID 5




               (d)     Compensation for lost wages, benefits, and other remuneration;

               (e)     Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                       position, or in the alternative, front pay;

               (f)     Compensatory damages, including emotional distress, allowable at law;

               (g)     Punitive damages;

               (h)     Prejudgment interest on all monetary recovery obtained;

               (i)     All costs and attorney’s fees incurred in prosecuting these claims; and

               (j)     For such further relief as this Court deems just and equitable.

                             COUNT III – FCRA RETALIATION

        30.    Plaintiff realleges and readopts the allegations of paragraphs 1 through 21 of this

Complaint, as though fully set forth herein.

        31.    Plaintiff is a member of a protected class under the FCRA.

        32.    Plaintiff engaged in protected activity under the FCRA by requesting a reasonable

accommodation.

        33.    Defendant retaliated against Plaintiff for engaging in protected activity under the

FCRA.

        34.    Specifically, Defendant failed or refused to engage in an interactive discussion

about accommodations, and subsequently denied Plaintiff a reasonable accommodation that

would have permitted Plaintiff to perform all of the essential functions of her job with

Defendant.

        35.    Defendant’s actions were willful and done with malice.

        36.    Defendant took material adverse action against Plaintiff.
 Case 3:20-cv-01247-MMH-MCR Document 1 Filed 11/02/20 Page 6 of 9 PageID 6




        37.     Plaintiff was injured by Defendant’s violations of the FCRA, for which Plaintiff is

entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:

                a)      A trial on all issues so triable;

                b)      That process issue and that the AAA take jurisdiction over the case;

                c)      That the AAA enter a declaratory judgment against Defendant, stating that

                        Defendant retaliated against Plaintiff for exercising rights under the FCRA;

                d)      Compensation for lost wages, benefits, and other remuneration;

                e)      Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                        position, with back pay plus interest, pension rights, and all benefits;

                f)      Front pay;

                g)      Any other compensatory damages, including emotional distress, allowable

                        at law;

                h)      Punitive damages;

                i)      Prejudgment interest on all monetary recovery obtained.

                j)      All costs and attorney’s fees incurred in prosecuting these claims; and

                k)      For such further relief as this Court deems just and equitable.

                             COUNT IV—ADA VIOLATION
                     (DENIAL OF REASONABLE ACCOMMODATION)

        27.     Plaintiff realleges and readopts the allegations of Paragraphs 1 through 21 of this

Complaint, as though fully set forth herein.

        28.     Plaintiff is disabled, or was perceived by Defendant as being disabled.

        29.     Defendant failed to provide Plaintiff with a reasonable accommodation for her

disability, and shortly thereafter terminated her employment.
 Case 3:20-cv-01247-MMH-MCR Document 1 Filed 11/02/20 Page 7 of 9 PageID 7




        30.     Defendant’s actions were willful and done with malice.

        31.     Plaintiff was injured due to Defendant’s violations of the ADA, for which Plaintiff

is entitled to legal and injunctive relief.

        WHEREFORE Plaintiff demands:

                (a)     A jury trial on all issues so triable;

                (b)     That process issues and that this Court take jurisdiction over the case;

                (c)     An injunction restraining continued violation of law enumerated herein;

                (d)     Compensation for lost wages, benefits, and other remuneration;

                (e)     Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                        position, or in the alternative, front pay;

                (f)     Compensatory damages, including emotional distress, allowable at law;

                (g)     Punitive damages;

                (h)     Prejudgment interest on all monetary recovery obtained;

                (i)     All costs and attorney’s fees incurred in prosecuting these claims; and

                (j)     For such further relief as this Court deems just and equitable.

                                COUNT V – ADA RETALIATION

        32.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 21 of this

Complaint, as though fully set forth herein.

        33.     As a qualified individual with a disability whom Defendant knew or perceived to

be disabled, Plaintiff is a member of a protected class under the ADA.

        34.     Plaintiff engaged in protected activity under the ADA by requesting an

accommodation.
 Case 3:20-cv-01247-MMH-MCR Document 1 Filed 11/02/20 Page 8 of 9 PageID 8




        35.     Defendant retaliated against Plaintiff for engaging in protected activity under the

ADA by terminating Plaintiff’s employment.

        36.     Defendant’s actions were willful and done with malice.

        37.     The adverse employment action that Defendant took against Plaintiff was

material.

        38.     Plaintiff was injured due to Defendant’s violations of the ADA, for which she is

entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:

                l)      A jury trial on all issues so triable;

                m)      That process issue and that this Court take jurisdiction over the case;

                n)      That this Court enter a declaratory judgment against Defendant, stating that

                        Defendant interfered with Plaintiff’s rights under the ADA;

                o)      That this Court enter an injunction restraining continued violation of the

                        ADA;

                p)      Compensation for lost wages, including back pay with interest, benefits, and

                        other remuneration for violation of the Plaintiff’s civil rights;

                q)      Reinstatement of Plaintiff to a position comparable to her prior position, or

                        in the alternative, front pay;

                r)      Reinstatement of Plaintiff’s full fringe benefits and seniority rights;

                s)      Any other compensatory damages, including emotional distress, allowable

                        at law;

                t)      Punitive damages;

                u)      Prejudgment interest on all monetary recovery obtained.
Case 3:20-cv-01247-MMH-MCR Document 1 Filed 11/02/20 Page 9 of 9 PageID 9




            v)      All costs and attorney’s fees incurred in prosecuting these claims; and

            w)      For such further relief as this Court deems just and equitable.

                                 JURY TRIAL DEMAND

    Plaintiff demands trial by jury as to all issues so triable.

    Dated this 2nd day of November, 2020.

                                            Respectfully submitted,


                                            /s/ Brandon J. Hill
                                            BRANDON J. HILL
                                            Florida Bar Number: 0037061
                                            Direct Dial: 813-337-7992
                                            AMANDA E. HEYSTEK
                                            Florida Bar Number: 0285020
                                            Direct Dial: 813-379-2560
                                            WENZEL FENTON CABASSA, P.A.
                                            1110 N. Florida Avenue, Suite 300
                                            Tampa, Florida 33602
                                            Main Number: 813-224-0431
                                            Facsimile: 813-229-8712
                                            Email: bhill@wfclaw.com
                                            Email: aheystek@wfclaw.com
                                            Email: aketelsen@wfclaw.com
                                            Attorneys for Plaintiff
